Title: William P. Van Ness’s Narrative of the Events of June 22–23, 1804
From: Van Ness, William P.
To: 


In the afternoon of this day I reported to Col: Burr at his house out of town the above answer and determination of General Hamilton and promised to call on him again in the evening to learn his further wishes. I was detained in Town however this evening by some private business and did not call on Col: Burr untill the following morning Saturday the 23d Inst; I then received from him a letter for Genl Hamilton which is numbered 4, but as will presently be explained never was delivered. The substance of it will be found in No 12.
